 Case 2:21-cv-07362-JXN-JBC Document 7 Filed 07/12/21 Page 1 of 2 PageID: 58




Christopher H. Strate
Robert E. Rudnick (pro hac to be filed)
Jason R. Halpin
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: 973-596-4727
Fax: 973-639-8318

Attorneys for Plaintiff IOPLEX Software LLC

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


IOPLEX SOFTWARE LLC,                              Civil Action No. 21-cv-07362

                      Plaintiff,                  Document electronically filed

       v.
                                                STIPULATION AND CONSENT ORDER
ZOHO CORPORATION,                               EXTENDING DEFENDANT’S TIME TO
                                                 ANSWER OR OTHERWISE RESPOND
                      Defendant.                   TO PLAINTIFF’S COMPLAINT




       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for all parties to the above-captioned action that the time for Defendant ZOHO

Corporation to answer or otherwise respond to Plaintiff IOPLEX Software LLC’s Complaint,

shall be extended through and including August 3, 2021. The Parties jointly represent that the

Complaint in this matter was served on May 21, 2021, that ZOHO Corporation’s Answer to the

Complaint is presently due July 20, 2021, that ZOHO Corporation’s time to answer or otherwise

respond to the Complaint has not yet expired, and that there have been no prior extensions of

ZOHO Corporation’s time to answer or otherwise respond to the Complaint.
 Case 2:21-cv-07362-JXN-JBC Document 7 Filed 07/12/21 Page 2 of 2 PageID: 59




Dated: July 12, 2021

By: s/ Christopher H. Strate                          By: s/ Ryan Marton
    Christopher H. Strate                                 Ryan Marton (pro hac to be filed)
    Robert E. Rudnick (pro hac to be filed)               MARTON RIBERA SCHUMANN &
    Jason R. Halpin                                       CHANG LLP
    GIBBONS P.C.                                          548 Market St. Suite 36117
    One Gateway Center                                    San Francisco, CA 94104
    Newark, New Jersey 07102                              Tel: 415-360-2515
    Tel: 973-596-4727                                     ryan@martonribera.com
    Fax: 973-639-8318
    rrudnick@gibbonslaw.com                               Attorneys for Defendant ZOHO
    cstrate@gibbonslaw.com                                Corporation
    jhalpin@gibbonslaw.com

     Attorneys for Plaintiff IOPLEX Software
     LLC


        IT IS on this ____ day of July, 2021,


        ORDERED that the time for Defendant ZOHO Corporation to answer or otherwise

respond to Plaintiff IOPLEX Software LLC’s Complaint be and hereby is extended to August 3,

2021.


                                                SO ORDERED:


                                                __________________________________
                                                The Honorable James B. Clark
                                                United States Magistrate Judge




                                                  2
